DETAILED ACTION
This action is pursuant to the claims filed on April 7, 2021. Currently, claims 21-40 are pending. Below follows a complete first action on the merits of claims 21-40. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,932,845. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim an apparatus comprising a shaft, articulation section, end effector, and drive assembly that includes a cap, rotatable member, indication feature and cantilever arm. 
Specification
The disclosure is objected to because of the following informalities: [00074] refers to the proximal cap as both reference character 210 and 230.   
Appropriate correction is required.
Claim Objections
Claim 22 is objected to because of the following informalities:  amend “wherein the opening” to – wherein the opening of the static cap – in line 1.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  amend “the articulation drive” to – the articulation drive assembly – in line 1.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  amend “the articulation drive” to – the articulation drive assembly – in line 1.  Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  amend “RF energy” to – radiofrequency (RF) energy – in line 2.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  amend claim to include a period at the end (not a comma).  Appropriate correction is required.
Allowable Subject Matter
Claims 21-40 would be allowable is the double patent rejection set forth in this Office action is overcome.  Note Examiner was unsuccessful in her attempts to contact Todd Spears (attorney of record) on Wednesday, November 9, 2022, to rectify such issues presented above.  
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is identified as Worrell et al (US PGPUB: 2013/0023868).  Worrell discloses a forceps device comprising a body, shaft, articulation drive assembly, and rotatable housing. The forceps further include a static member comprising a cap that that defines one more pin holes. Further, the device further includes an indication feature that indicates when the end effector is deflected into the non-articulated configuration. While the indication feature comprises a cantilever arm and a ridge, the cantilever arm or resilient member is not directly fixed or attached to the cap and instead is fixed to the housing of the device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE RODDEN can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794